Exhibit 10.2

 

Semtech Corporation

Summary of Director Compensation

 

Directors who are Company employees are not paid fees or additional compensation
for attending Board of Directors (“Board”) or committee meetings. Chief
Executive Officer Jason Carlson is currently the only employee on the Board.

 

Set forth below is a summary of the current compensation arrangements for
non-employee members of the Board (“Outside Directors”).

 

Stock Options in Lieu of Cash Retainer and Meeting Fees

 

In continuation of a policy established in 1998, the compensation program for
our Outside Directors is equity based. The program we use was developed by an
independent consulting firm and was established to align the interests of the
Board with those of stockholders, to reduce the expense associated with director
compensation and to attract and retain high quality directors.

 

On December 5, 2002, a stock option grant was made to each then Outside Director
in lieu of a cash retainer and meeting fees for the period July 15, 2003 through
July 15, 2008. The number of options was computed by multiplying the forgone
cash compensation over the five-year period of service by four (multiplier), and
then dividing that amount by the Company’s stock price on the date of grant, to
compute the number of options to be granted. The multiplier was set to recognize
the relative risk of taking stock options, compared to cash compensation. The
annual cash compensation foregone by Vice Chairman Hankin was set at $30,000 and
at $20,000 for each other Outside Director. Using this formula, Vice Chairman
Hankin was granted 46,047 stock options and Directors Antle, Burra, Lindstrom,
Piotrowski and Schraith were each granted 30,698 stock options.

 

The vesting period for these options began on July 15, 2003. Twenty percent of
the options vest each year, but the annual vesting will not occur, and that
portion of the award will be forfeited, if a Director does not attended three of
the four most recent regularly scheduled meetings for that year, with certain
exceptions. These options are governed by the terms of the Company’s Long Term
Stock Incentive Plan (“Plan”), approved by the stockholders in 1998 and on file
with the SEC. Upon a change in control, as defined in the Plan, these options
become fully vested and the directors will have the right to exercise them
immediately.

 

Director Poe’s status changed to that of an Outside Director in October 2003. In
lieu of cash retainers and meeting fees for the period from October 6, 2003
through July 15, 2008, Director Poe was granted an option for 45,960 shares of
the Company’s stock, based on the same formula used for the December 2002 grants
to other Outside Directors, taking into account the period of service is less
than five years. Taking into consideration the leadership role of the Chairman,
the annual cash compensation foregone was set at $50,000. These options are
subject to the same 20% vesting schedule and other terms and conditions as the
options granted to the other Outside Directors for service through July 15,
2008.

 

Semi-annual Stock Option Grants

 

Each January 1 and July 1, each Outside Director receives a stock option to
purchase 5,000 shares of the Company’s common stock at the market price as of
the date of grant. Vesting is over four years. These options are governed by the
terms of the Plan. Upon a change in control, as defined in the Plan, these
options become fully vested and the directors will have the right to exercise
them immediately.

 

Insurance

 

Outside Directors are covered by a travel accident policy maintained by the
Company for officers and employees.

 

Reimbursement of Expenses

 

Outside Directors are reimbursed for expenses related to Board membership,
including attendance at director education events.

 

75



--------------------------------------------------------------------------------

Arrangements with Chairman Poe

 

In addition to the compensation provided to Outside Directors generally, the
following arrangements were made with Mr. Poe upon his termination of employment
and change to Outside Director status in October 2003.

 

He is entitled to continue participation in Company-sponsored medical and dental
plans on an individual or family basis, as he elects, until he reaches the age
of sixty-five. The Company is not obligated to provide any insurance not
available to Company employees generally and the allocation of premiums between
the Company and Mr. Poe is calculated in the same manner as for Company
employees generally. Mr. Poe pays his allocated portion of the premiums on an
annual basis.

 

Should Mr. Poe leave the Board in good standing prior to the final vesting date
for employee stock options awarded him prior to October 6, 2003, and if he so
requests, the Company will employ him on a part time basis from the date he
ceases to be a Director until September 21, 2007 on such terms and conditions as
the Compensation Committee may then establish.

 

The Company continues to provide to Mr. Poe, without charge, a computer, cell
phone and similar items for use on Company business. As with cell phones
provided to employees, the Company permits personal use of the phone without
reimbursement. The incremental cost to the Company, if any, is negligible.

 

New Directors

 

Any new Outside Director who joins the Board will receive an initial grant of
10,000 stock options, on such terms and conditions as may be specified at the
time of the grant.

 

76